internal_revenue_service department of im washington dc contact person telephone number in reference to op e ep t date dec index no legend grantor ira a ira trust state a individual a individual b individual c individual d individual e dear taxpayers this letter is in response to a letter dated date submitted by your auth6rized representative on your behalfs requesting a ruling regarding the federal_income_tax treatment of certain transactions the following facts and representations were submitted in connection with your request grantor was born on date and died on date grantor had four children three of whom survived him the child who predeceased grantor had one child grantor owned an ira ira a at the time of his death on date grantor designated a_trust the ira trust as the beneficiary of ira a the ira trust provides that on grantor’s death the ira trust’s interest in ira a is to be divided into as many equal parts as grantor has stipital lines in existence at his death and that one equal part of ira a is to be allocated to a stipital trust for the benefit of each stipital line grantor attained age during and received a minimum distribution form ira a prior to date his required_beginning_date under sec_408 and sec_401 of the internal_revenue_code the code the amount of the minimum distribution was based on the joint life and last survivor expectancy of individual d the eldest beneficiary of the stipital trusts as determined based on their respective ages as of their birthdays in pursuant to the minimum incidental death_benefit rule grantor’s required minimum distributions for and for subsequent years assumed that the eldest was only ten years younger than grantor grantor had received his required_minimum_distribution for from ira a prior to his death under state a law the ira trust and each stipital trust are valid the ira trust is irrevocable and each stipital trust became irrevocable on the date of the grantor’s death the beneficiaries under the ira trust and each stipital trust are identifiable from the ira trust instrument and each stipital trust instrument a copy of the ira trust instrument and each stipital trust instrument have been provided to the custodian grantor had four stipital lines in existence at the time of his death individual a individual b individual c are each the trustee and sole beneficiary of his or her stipital line individuals d and e are the beneficiaries of a and interest respectively of the remaining stipital trust and individual d is the trustee of this stipital trust in order that the trustee of each stipital trust may have direct control_over the investment of such trust’s interest in ira a the trustees propose to divide ira a into four equal subaccounts each representing the interest of one of the four stipital trusts the amounts in each of the subaccounts will then be transferred via a trustee-to-trustee transfer to four separate ras all maintained in grantor’s name amounts representing the respective percent interests in ira a following these transactions the four iras will hold equal based on the above facts and representations the taxpayer requests the following rulings that the division of ira a into four equal subaccounts will not affect the tax deferred status of the ira under sec_408 of the code that the division of ira a into four separate subaccounts will not be treated as a taxable_distribution to any of the taxpayers within the meaning of sec_408 of the code that none of the taxpayers will be treated as receiving a taxable_distribution under sec_408 of the code upon the transfer of each of the subaccounts to four iras respectively that for purposes of satisfying the minimum distribution_requirements of sec_408 of the code the amounts in the four iras may be distributed to the respective stipital trust over ol a period not exceeding the life expectancy of individual d the eldest designated_beneficiary of ira a determined as of the grantor’s required_beginning_date with such distributions commencing no later than date that any distribution from the four iras to the respective beneficiary of such ira will be treated as a distribution made to a beneficiary after the decedent’s death for purposes of sec_72 of the code and therefore will not be subject_to the additional ten percent tax imposed by sec_72 with regard to ruling requests and sec_408 of the code sets out general rules for ras sec_408 provides that except as otherwise provided any amount_paid or distributed out of an individual_retirement_arrangement shall be included in gross_income by the payee or distributee in the manner provided under sec_72 the mere segregation into subaccounts of the interests of multiple beneficiaries to an ira by the trustee or custodian at the request of the beneficiaries does not affect the status of the ira under sec_408 of the code furthermore the act of segregation of multiple interests in an ira in and of itself does not render any beneficiary’s interest in such ira forfeitable finally the mere segregation of ira a into four subaccounts does not result in a taxable_distribution s as that term is used in code sec_408 thus said segregation without more does not subject any ira a beneficiary to income_tax under code sec_408 rule that the division of ira into four equal subaccounts will not affect the tax deferred status of ira a under sec_408 nor will this result in a taxable_distribution to any of the taxpayers under sec_408 accordingly we with regard to ruling_request sec_408 and sec_408 of the code contain the rules for a tax deferred rollover of an ira into another ira however sec_408 of the code provides that in the case of an inherited ira -- i this paragraph shall not apply to any amount received by an individual from such an ira and no amount transferred from such ira to another ira shall be excluded from gross_income by reason of such transfer and it such inherited ira shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution - sec_408 of the code provides that an ira shall be treated as an inherited ira if the individual for whose benefit the ira is maintained acquires it by reason of the death of another individual and the acquiring individual is not the surviving_spouse of such other individual revrul_78_406 1978_2_cb_157 rev_rul provides that the direct transfer of funds from one ira trustee to another ira trustee does not constitute a payment or distribution to the participant and is not a rollover_contribution revrul_78_406 states that this conclusion would apply regardless of whether the bank trustee initiates or the ira participant directs the transfer of funds in this case a direct trustee-to-trustee transfer as opposed to a rollover is proposed although ira a meets the description of an inherited ira there is no prohibition against a nonspousal beneficiary having the ira of the deceased moved from one trustee or custodian to another accordingly with regard to ruling_request three we conclude that the trustee-to-trustee transfer of each of the subaccounts in ira a into four iras each in the name of the grantor will not result in a taxable_distribution under sec_408 regarding ruling_request sec_408 of the code provides that rules similar to the tules of sec_401 and the incidental death_benefit requirements of sec_401 a shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained distributions from a qualified_plan sec_401 provides the general rules regarding required minimum sec_401 ii of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of the employee or the life expectancy of the employee and the designated_beneficiary sec_401 of the code provides that where distributions have begun under subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if - i the distribution of the employee’s interest has begun in accordance with subparagraph a ii and the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_1_401_a_9_-1 of the proposed income_tax regulations the regulations question and answer e-5 a provides that generally if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period - sec_1_401_a_9_-1 of the proposed_regulations q a e-1 a provides generally that for required distributions under sec_401 of the code life expectancies are calculated using the employee’s and the designated beneficiary’s attained age as of the employee’s birthday and the designated beneficiary’s birthday in the calendar_year in which the employee attains age sec_1_401_a_9_-1 of the regulations q a d-5 provides that the beneficiaries of a_trust may be a designated_beneficiary of or designated beneficiaries of an employee provided that as of the later of the date on which the trust is named as beneficiary or the employee’s required_beginning_date and as of all subsequent periods the following requirements are met the trust old is a valid trust under state law the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable from the trust instrument and the documentation described in d-7 has been provided to the plan_administrator this section further provides that if the above requirements are met distributions made to the trust will be treated as paid to the beneficiaries of the trust and the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 the ira trust satisfies the above requirements of the regulations hence the beneficiaries of the ira trust will be considered to be the grantor’s designated beneficiaries individual d has the shortest life expectancy of the designated beneficiaries accordingly we conclude that for purposes of the minimum distribution_requirements under sec_408 of the code the amounts in the four iras may be distributed to the ira trust and underlying stipital trusts over a period not exceeding the life expectancy of individual d the eldest designated_beneficiary determined as of the date on which the grantor attained age and with such distributions commencing no later than date with regard to ruling_request sec_72 of the code provides that if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax for the taxable_year under this chapter shall be increased by an amount equal to ten percent of the portion of such amount which is includible in gross_income a qualified_retirement_plan for purposes of sec_72 of the code includes an individual_retirement_arrangement under sec_408 sec_72 of the code provides that the tax imposed by sec_72 will not apply to certain distributions including those which are made to a beneficiary or to the estate of an employee on or after the death of the employee designated individuals a through e as the beneficiaries of ira a the segregation of ira a into four subaccounts does not cause the beneficiaries of ira a to lose their status as beneficiaries under sec_72 accordingly we conclude that any distribution from the four ras will be treated as a distribution made to a beneficiary after the decedent’s death for purposes of sec_72 and therefore will not be subject_to the additional ten percent income_tax under sec_72 grantor of ira a is deceased the grantor the above rulings are based on the assumption that ira a and four other iras are valid iras under sec_408 of the code at all times relevant to the transaction this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office ok20 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours gigned joon swieca john swieca chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose cc
